Case 2:21-cv-00534-DLR

Ann Marie Morrison
23251 N 87th Ave
Peoria AZ 85383
(480) 601-2392

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Ann Marie Morrison,
Plaintiff,

Vv.

Kerry's Car Care, Inc dba KNGS LLC, SRSANDCO
LLC, aka Srsandco Automotive Partners,

Defendant(s).

Document 1 Filed 03/26/21 Page 1 of 14

CASE NUMBER:

COMPLAINT

 

Jurisdiction

 

jw FILED

~.. RECEIVED

__. LODGED
___ COPY

MAR 2 6 2021 )
3]

 

CLERK U S DISTR
DISTRICT OF SRY RT
BY DEPUTY

 

CV21-00534-PHX-DLR

This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331. This employment

discrimination lawsuit is based on.

1. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 'a7'a7 2000e, et. seq., for employment

discrimination on the basis of race, color, religion, gender, or national origin.

2. Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. 'a7'a7 621, et. seq., for

employment discrimination on the basis of age (age 40 or older).

The plaintiff is a resident of Peoria, Maricopa County, AZ, and a citizen of the United States. The

defendant is a Business in Maricopa County, AZ of the United States. The cause of action arose in the

Phoenix division.

Employment Discrimination Complaint

The conduct complained of in this lawsuit involved the following:

Termination of my employment; Retaliation; Terms and conditions of employment differ from those of

similar employees; Harassment and Hostile working conditions.

The conduct(s) above is referred to in the charge of discrimination. I believe I was discriminated against

because of my:

Gender; Age

 

 

 

 
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 2 of 14

The reason(s) above is referred to in the charge of discrimination. The discriminatory conduct occurred at:
545 W Mariposa S, Phoenix AZ 85013 and 4312 W Olive Ave, Glendale, AZ 85302, period beginning
November 2017 through and to August 2, 2019. Paid less than other Male employees, different pay for
bonus structure then male employees, retaliated against for finding multiple errors on financials that
determine Bonus and profitability of store. Retaliated against for showing ownership documents altered to
benefit certain male employees. Terminated without any correspondence or review and asked to

immediately sign a severance package, although part of a protected class.

Demand

Relief in payment of all earned PTO 8,500.00, Severance Pay 8,000.00, Pay differential 6,000.00.
Continued harassment after termination by means of contacting employer, providing false information and
accusations, resulting in departure of job 10,000.00. Mental Anguish and hardship due to hostile treatment
from supervisor and management I am also seeking the following amount in monetary compensation:
$300,000. The Plaintiff wants a trial by jury.

Administrative Procedure

[have filed a charge of discrimination against the defendant(s) with the Equal
Employment Opportunity Commission or other federal agency on 12/09/2019. I have received a
Notice of Right to Sue Letter on December 29, 2020.

fi
f

é

Date: March 23, 2021 (i vay) le.
Ann Marie Morrison
23251 N 87th Ave
Peoria, AZ 85383
(480) 601-2392
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 3 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
District of Arizona [-|

Maricopa Division

Ann Marie Morrison
Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

Jury Trial: (check one) [V]ves [_|No

Kerrys Car Care, dba KNGS LLC; Srsandco LLC aka
Srsandco Automotive Partners

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Ann Marie Morrison
Street Address 23251 N 87th Ave
City and County Peoria, Maricopa
State and Zip Code Arizona 85383
Telephone Number 480.601.2392
E-mail Address ammorrison63@hotmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown), Attach additional pages if needed.

Page 1 of 6
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 4 of 14
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

 

 

 

 

 

Name Kerry's Car Care, dba KNGS LLC

Job or Title Gf known)

Street Address 545 W Mariposa

City and County Phoenix, Maricopa

State and Zip Code Arizona 85013

Telephone Number (602) 714-3360 -

 

E-mail Address (if known)

 

Defendant No. 2
Name Srsandco LLC aka Srsandco Automotive Partners

 

Job or Title (if known)

 

 

 

 

Street Address 2487 Cedarcrest Rd Ste 612
City and County Acworth, Cobb
State and Zip Code Georgia, 30101
Telephone Number (678) 355-0002

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 5 of 14
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Kerry's Car Care, dba KNGS LLC, Srsandco LLC
Street Address 545 W Mariposa St
City and County Phoenix, Maricopa -
State and Zip Code Arizona, 85013
Telephone Number (602) 714-3360
I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

L

Other federal law (specify the federal law):

 

L

Relevant state law (specify, if known):

 

L

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 6 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ii.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which | complain in this action includes (check all that apply):

OISINOONO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes. )

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

November 2017, April 2018, June 2018, Sept 2018, Jan 2019 though August 2019

 

C. I believe that defendant(s) (check one):

LI
lv]

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

OINUONOO

race

 

color

 

gendet/sex .

 

religion

 

national origin

 

age (year of birth) 1963 (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 7 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

The reason(s) above is referred to in the charge of discrimination. The discriminatory conduct occurred
at: 4312 W Olive Ave, Glendale, AZ 85302 and 545 W Mariposa, Phoenix AZ 85013 for a period
beginning November 2017 through and to August 2, 2019. Paid less than other Male employees,
different pay for bonus structure then male employees, retaliated against for finding multiple errors on
financials that determine Bonus and profitability of store. Retaliated against for showing ownership
documents altered to benefit certain male employees. Terminated without any correspondence or review
and asked to immediately sign a severance package, although part of a protected class.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

December 9, 2019

 

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
ma issued a Notice of Right to Sue letter, which I received on (date) 12/29/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

60 days or more have elapsed. -
LJ less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 8 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VEL

Relief in payment of all earned PTO $8500.00, Severance Pay 8000.00, Pay differential 6000.00. Continued
harrasment occured after termination by Ownership through means of contacing employer at the time, providing
false and misleading information, resulting in quitting job due to ongoing harassment. 10,000. Mental Anguish
and hardship due to hostile treatment from supervisor and management | am also seeking the following amount in
monetary compensation: $300,000. The Plaintiff wants a trial by jury.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

Date of signing: 03/24/2021
. oe oa } } Pos j;
Signature of Plaintiff ~ 0) yu’ / gh dt (
6 bo Ai fe Z __

Printed Name of Plaintiff Ann Marie Morrison
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

E-mail Address

 

 

Page 6 of 6
. Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 9 of 14
EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Ann Marie Morrison From: Phoenix District Office
23251 N 87TH AVE 3300 North Central Ave
Peoria, AZ 85383 Suite 690

Phoenix, AZ 85012

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jeremy Yubeta,
410-2019-07721 Enforcement Supervisor (602) 661-0015

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOO

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on acclaim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

 

wee cae oe
ee ca nok resi coh = ast Secon Bi 0
Pf pereenes Come . 12/23/2020
Enclosures(s) Elizabeth Cadle, (Date Issued)
District Director
ee: Matthew Clarke Jessica Miller
Smith, Gambrell & Russell LLP ZOLAND LAW GROUP
1230 Peachtree St. NE 44550 N. Northsight Blvd.
Suite 3100 Suite 133

Atianta, GA 30309 Scottsdale, AZ 85260
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 10 of 14

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --_ Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if youhave any .

questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 

 
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 11 of 14

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: \orcvlles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other information before completing this form.
[X] Ee0c 410-2019-07721
ARIZONA ATTORNEY GENERAL'S OFFICE, CIVIL RIGHTS DIVISION and EEOC
State or local Agency, if any

Name (indicate Mr, Ms., Mrs.) a Home Phone Year of Birth
MRS. ANN MARIE MORRISON (602) 810-0132 1963
Street Address : City, State and ZIP Code

23251 N 87TH AVE, PEORIA, AZ 85383

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
KNGS LLC, SRSANDCO 101 - 200 (602) 476-2475
Street Address City, State and ZIP Code

545 W MARIPOSA AVE, PHOENIX, AZ 85013

 

 

 

 

 

Name : No, Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| COLOR SEX [| RELIGION [| NATIONAL ORIGIN 11-01-2017 08-02-2019

RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) Equal Pay CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
IN OR AROUND JULY 2006, | WAS HIRED BY KERRYAS CAR CARE, THE COMPANY MERGED WITH
SRSANDCO IN JUNE OF 2018 BECOMING KNGS, LLC DBA KERRYAS CAR CARE THE ABOVE REFERENCED
EMPLOYER. MY MOST RECENT POSITION WAS GENERAL MANAGER.

FROM NOVEMBER 2017 TO AUGUST 2019, KERRY NEIER (OWNER) SUBJECTED ME TO SEX-BASED
DISCRIMINATING COMMENTS, INCLUDING BUT NOT LIMITED TO: | WANT EVERYONE TO MAKE MONEY [TO
THE] MEN TO GET BOATS, BIKES AND TOYS, YOU CAN BUY MAKEUP; | DONT UNDERSTAND WHY THESE
GUYS FOLLOW YOU.; THERE ARE NO OTHER WOMEN IN THIS POSITION, AND UNSURE IF YOU COULD
COMPLETE THE JOB BECAUSE YOU ARE A WOMAN; YOU ARE ACTING LIKE A MOTHER; HIRING WOMEN IS
A PROBLEM THEY HAVE MONTHLY TIME, CAN GET PREGNANT AND HAVE CHILDREN, TAKE TIME OFF FOR
KIDS. | AM AWARE MANAGEMENT HAS SAID SEVERAL TIMES THEY WANT THE FACE OF THE BUSINESS
WITH A LOOK SUCH AS A SLENDER YOUNGER NICE-LOOKING MALE EMPLOYEE. THAT STATEMENT IS
WIDELY KNOWN OUTSIDE OF THE BUSINESS AS WELL.

 

 

| want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

Digitally signed by Ann Marie Morrison on 12-09-2019 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
04:53 PM EST (month, day, year)

 

 

 

 
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 12 of 14

 

EEOC Form 5 (11/09)
, Agency(ies) Charge

 

 

CHARGE OF DISCRIMINATION Charge Presented To: \a(<).
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act ["] FEPA
Statement and other information before completing this form.
EEOC 410-2019-07721
ARIZONA ATTORNEY GENERAL'S OFFICE, CIVIL RIGHTS DIVISION and EEOC

 

State or local Agency, if any

 

 

| HAVE BEEN PAID LOWER WAGES THAN MALES THROUGHOUT THE DURATION OF MY EMPLOYMENT. |
AM AWARE MR. NEIER GAVE CHARLES MELTON (GENERAL MANAGER) AND MIKE CARROLL (GENERAL
MANAGER) HIGHER PAY. | COMPLAINED ABOUT MALE COWORKERS RECEIVING HIGHER SALARIES THAN
ME TO CHRIS SCHULZE (REGIONAL MANAGER), AND NO CORRECTIVE ACTION WAS TAKEN. | AM AWARE
MALE COWORKERS RECEIVED MORE AND HIGHER BONUSES THAN ME WHICH WERE BASED ON
DIFFERENT CRITERIA THAN MINE. | AM ALSO AWARE, MALE SUBORDINATES LIKE, JOHN ROBERTS (SALES
ADVISOR/ASSISTANT MANAGER) AND JASON GRAHAM (SERVICE ADVISOR/ ASSISTANT MANAGER) WERE
PAID HIGHER BONUSES THAN ME AND DID NOT RECEIVE A REDUCTION IN OVERALL PAY FOR
TRANSFERRING STORES LIKE ME. | SPOKE WITH MR. SCHULZE MULTIPLE TIMES REGARDING MALE
COWORKERS AND SUBORDINATES RECEIVING BONUSES WHILE | DID NOT, BUT NO CORRECTIVE ACTION
WAS TAKEN.

| WAS SUBJECTED TO DIFFERENT TERMS AND CONDITIONS THAN MALE COWORKERS, INCLUDING
LONGER WORK SCHEDULES WITH NO ADDITIONAL COMPENSATION; | DIDNT RECEIVE BONUSES DUE TO
TRANSFERRING STORES; BUT MALE SUBORDINATES RECEIVED SERVICE TICKETS TO SHOW SALES THEY
WERE NOT RESPONSIBLE FOR IN ORDER TO RECEIVE BONUSES, AND RECEIVED BONUSES BASED ON
DIFFERENT CRITERIA, CHRIS SCHULZE RECEIVED BONUSES OUT OF THE STORE | WAS TRANSFERRED TO,
YET | DID NOT. | COMPLAINED ABOUT PROFIT LOSS STATEMENTS ERRORS AND MANIPULATIONS, BUT NO
CORRECTIVE ACTION MADE. AGAIN, | CONTINUOUSLY QUESTIONED AND COMPLAINED TO MR. NEIER
AND MR. SCHULZE, AND NO CORRECTIVE ACTION WAS TAKEN.

ON OR AROUND AUGUST 2, 2019, | WAS DENIED MY EARNED PTO AND TERMINATED. | AM AWARE OF
OTHER AGGRIEVED INDIVIDUALS WHO RESIGNED BECAUSE OF SEX-BASED HARASSMENT.

| BELIEVE | AND OTHER AGGRIEVED INDIVIDUALS HAVE BEEN DISCRIMINATED AGAINST BECAUSE OF
OUR SEX, FEMALE, AND RETALIATED AGAINST FOR OUR SEX-BASED COMPLAINTS IN VIOLATION OF TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED. | ALSO BELIEVE | WAS DISCRIMINATED AGAINST
AND RETALIATED AGAINST FOR MY SEX-BASED COMPLAINTS IN VIOLATION OF THE EQUAL PAY ACT OF
1963, AS AMENDED.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements

if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ann Marie Morrison on 12-09-2019 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

04:53 PM EST (month, day, year)

 

 

 
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 13 of 14

Page 2 of 2
AGREEMENT AND RELEASE

is
This is an Agreement and Release ("Agreement") between Ann Marie Morrison ("Employee") and
KNGS, LLC ("Company"), whereby Employee agrees to release any and all potential or actual legal or
administrative claims against the Company, its employees, officers, directors, shareholders, parent or
affiliated corporations or entitics, partners, heirs, successors, assigns, or attorneys {the “Released
Partics"), in exchange for the good and valuable consideration set forth herein.

1. Pavments and Benefits. In consideration for Employee's execution of this Agreement,
the Company agrees to provide $8,000.00 which includes consideration of any/all PTO
balances, {bis amount will be payable on ike normal payroll cvele check date of 8/16/19 as real
and sufficient consideration; which is in excess of any regular amount of regular salaried
(worked) pay in the current pay period. Current employee health benefit coverage will remain in
effect until 8/31/19 with the current and existing employee/employer contributions for August
3019 health coverage on above said check date.

2. Complete Release, In consideration of those payments and benefits listed above which are
payable under this Agreement, Employee agrees to and hereby does knowingly and voluntatily
release and discharge the Company and all other Released Parties from any and all claims, causes
of action and demands of any kind, whether known or unknown, which Employce has or ever has
had that arise out of employment with the Company and/or are based on acts or omissions
occurring up to and including the date of this Agreement. Included in the release set forth in the
preceding sentence, without limiting its scope, are claims arising under Title VII of the Civil
Rights Act, the Employee Retirement Income Security Act, the Americans with Disabilities Act
Amendments Act, the Family and Medical Leave Act, and the Age Discrimination in
Employment Act, each as amended, as well as any other federal, state or local employment
discrimination or labor laws, and/or contract, tort, or wage and hour laws, Employee does not
waive claims, causes of action or demands of any kind that may arise after the date that this
Agreement is executed and are based on acts or omissions occurring afier such date.

The Parties intend that this Agreement shall discharge all claims against Company to the
maximum extent permitted by law. If any claim is not subject to release, to the extent permitted
by law, Employee waives any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective, or multi-party action or
proceeding based on such a claim in which Company or any other Releasee identified in this

Agreement is a party.
3, Non-Disclosure and Non-Disparagement. Employee hereby agrees to maintain the terms and

conditions of this Agreement in the strictest confidence and agrees not to disclose any of the
terms of this Agreement unless and to the extent that such disclosure is required by law or to
secure advice from a legal or tax advisor or outplacement provider. Employec further agrees to
not disparage or speak poorly of Company in any manner.

+

Severability and Governing Law. In the event that any provision of this Agreement is deemed
unenforceable, Employee agrees that a court of competent jurisdiction shall have jurisdiction to
reform such provision to the extent necessary to cause it to be enforceable to the maximum extent
permitted by law. The provisions in this Agreement are severable, and if any provision is
determined to be prohibited or unenforceable in any jurisdiction, the remaining provisions shall
nevertheless be binding and enforceable, This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Georgia without regard to principles of conflicts of law.

5, Non-Admission. Nothing in this Agreement is intended to or shall be construed as an admission
by the Company or any of the other Released Parties that it violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or unlawful conduct with
respect to Employce or otherwise, the Released Parties expressly denying any such improper or
unlawful conduct.

 

6. Paragraph Headings, The paragraph headings in this Agreement are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of any provisions
hereof.
Case 2:21-cv-00534-DLR Document1 Filed 03/26/21 Page 14 of 14

7. Acknowledgement, Employee fully understands all of the Agreement’s terms and conditions and
has not relicd on any other representation or statement, written or oral, by the Company or its
employees or agents conceming the terms of the Agreement or any other matters not contained
herein. Employee acknowledges that Employee's signature below constitutes a knowing and
voluntary execution of this Agreement and it is Employee's intention to be bound thereby.

8. Entire Agreement, This Agreement constitutes the entire Agreement between the parties by which
ihe parties agree to be bound, This Agreement supersedes all prior agreements, correspondence,
arrangements and understandings relating to the subject matter of this Agreement and the
transactions contemplated. No representation, promise, inducement, or statement of intentions
has been made by any party which is not embodied in this Agreement. The Agreement may not
be modified except by the written, mutual consent of the parties.

 

Dated this 3istday of July, 2019.

Employee - Ann Marie Morrison

KNGS, LLC

 

a
Kerry Neier

Title; Member

Employee
